Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant's response to the Restriction requirement, dated November 23, 2021, has been received. By way of this response, Applicant has amended claims 1, 3-15, 19-20 and 38, and cancelled claims 25, 27-30 and 34. Claims 1, 3-15, 17, 19-20, and 38 are therefore currently pending.
Applicant's election with traverse of Group I (claims 1, 3-15, 17, and 19-20 in the reply filed on November 23, 2021 is acknowledged.  The traversal is on the grounds that the method of use claim 38, under 37 CFR 1.475(b)(2) (product and process of use of the product), is limited to the subject matter composition of claim 1. Upon further consideration, Applicant’s request is granted, and claim 38 is fully rejoined for examination.
In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
the species of anti-BCMA heavy chain variable region CDR1, CDR2, and CDR3: SEQ ID NO:7, SEQ ID NO:8, and SEQ ID NO:9, respectively, in the reply filed on November 23, 2021 is acknowledged. 
Claim 1 is allowable. The restriction requirement between the species of anti-BCMA antibody heavy chains, as set forth in the Office action mailed on November 1, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of the election of species is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1, 3-15, 17, 19-20, and 38 are currently under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 17, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a polypeptide comprising the heavy chain CDRs and the light chain CDRs, wherein the heavy chain and the light chain forming antigen binding domain that binds BCMA, does not reasonably provide enablement for a polypeptide having the recited CDR sequences without antigen specificity.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Antibodies are glycoproteins that possess the ability to react in vitro and in vivo specifically and selectively with the antigenic determinants or epitopes eliciting their production or with an antigenic determinant closely related to the homologous antigen. Antibodies are formed in response to antigens or that are screened for specificity to said antigen.    
It has been well established in the art that the antigen binding specificity is critical to how the skilled artisan would employ antibodies in various modalties (e.g., affinity purification, detection or diagnostic assays, bioassays, treatment), including those consistent with the instant disclosure (see, e.g., specification at para. 0007-0016 and 0023). 
However, the instant claims do not recite an antigen specificity for BCMA.
The specification provides insufficient direction or guidance regarding how to use antibodies comprising the claimed sequences in the absence of an antigen specificity for BCMA and yet retain substantially the same binding specificity of the BCMA antibodies and antigen-
Given the well-known polymorphism of antibodies, it would require undue experimentation to make and use the vast repertoire of antibodies encompassed by the claimed invention in the absence of binding specificity for BCMA to enable the scope of the claimed antibodies encompassed by the claimed invention.  
Without sufficient guidance and given the well-known complexity and unpredictability of using antibodies with no particular antigen specificity as well the well-known polymorphism of antibodies; it would be unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue to make and use the vast repertoire of antibodies broadly encompassed by the claimed invention in order to make and use the anti-BCMA antibodies consistent with the instant disclosure.
Applicant is invited to amend the claims to recite the appropriate antigen specificity in order to obviate this rejection; for example by appending the phrase “…wherein the heavy chain and light chain forms an antigen-binding domain which binds BCMA”.
     
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation " the heavy chain variable sequence of SEQ ID NO: 6".  There is insufficient antecedent basis for this limitation in the claim.
The sequence of SEQ ID NO: 8 appears to be missing a serine residue. Applicant's SEQ ID NO: 6 appears to be intended to include the CDR sequences defined by SEQ ID NOs: 7, 8, and 9. However, because of the missing serine residue in SEQ ID NO: 8, the SEQ ID NO: 6 does not include SEQ ID NOs: 7, 8, and 9 as described in claim 1, from which claim 10 depends. This creates a lack of antecedent basis for SEQ ID NO: 6 in dependent claim 10.
Applicant is invited to submit a supplemental sequence listing file correcting the error in SEQ ID NO: 8 in order to obviate this rejection.

Allowable Subject Matter
The sequences of specific light chain and heavy chain sequences and complementarity determining regions are free of the prior art.
The closest prior art is Jenkins (US20100196388A1), which recites an antibody with a light chain identical to Applicant’s SEQ ID NO: 1 as follows:

    PNG
    media_image1.png
    608
    903
    media_image1.png
    Greyscale

However, Jenkins does not teach a heavy chain with the claimed CDRs, nor does Jenkins teach binding to BCMA.
Claims 1, 3-9, 11-14, and 38 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/Examiner, Art Unit 1644                                                                                                                                                                                                        
/CHUN W DAHLE/Primary Examiner, Art Unit 1644